j .
x .

In the Um'ted States Court of Federal Claims
No. 16-1020€
(Filed Nov mber 22, 2016)
NOT FOR §)UBLICATION FlLED
NU‘J 2 2 2315
U.S. COURT OF
FEDEF?AL CLA|MS

ic~k~k~k~k~k~k~k?::kk¥c'k¥vv’v******‘k‘k*

LAKESHA L. NORINGTON,

Plaintiff,
v.

THE UNITED STATES,

Defendant.

*
*k
‘k
*k
~k
k
‘k
if
if
~k
‘k
11.‘

*#c*i.'u'c=k$¥'v\'***‘k*‘k'k='¢=k***'k'k*

ORDER

On August 23, 2016, this court dismissed pro Se plaintiff Lakesha L.
Norington’s complaint for lack of subject-matter jurisdiction Plaintiff moves for
reconsideration of that decision, under Rule 59 of the Rules of the United States
Court of Federal Claims, maintaining that the Court misunderstood her complaint

Plaintiff argues that her due process and equal protection rights Were
violated in a federal court, and that she can use 42 U.S.C. § 1983 to seek redress in
our court. She identifies two provisions of the U.S. Constitution Article Vl,
clause 2 and the Fourteenth Amendment as the source of her rights Pl.’s Mot. at
3_4. As the Court explained in the earlier order, Norington, 1). United States, No.
16-10200, 2016 WL 4467617, at "‘2 (Fed. Cl. Aug, 23, 2016), Article Vl is not money-
mandating, see Marshall 1). United States, 2010 WL 125978, at *3 (Fed. Cl. Jan. 14,
2010), and the Fourteenth Amendment does not apply to the federal government
Fry v. United States, 72 Fed. Cl. 500, 508 (2006) (citing S.F. Arts & Athletics, Inc. u.
U.S. Olympic Comm., 483 U.S. 522, 542 n.21 (1987)). Likewise, even if plaintiff
means to assert equal protection or due process claims under the Fifth Amendrnent,
such claims are not Within this court’s jurisdiction. See Smt`th U. Um`teol States, 709
F.3d 1114, 1116 (Fed. Cir. 2013); Carruth U. Um'ted Sto;tes, 224 Ct. Cl. 422, 445
(1930).

 

Finally, plaintiff misunderstands the reach of 42 U.S.C. § 1983. She argues
that, since the provision begins With the Words “[e]Very person,” the actions of
federal officials must be covered. Pl.’s Mot. at 4. But Ms. Norington overlooks the
crucial language that follows, Which specifies that the persons Who are liable under
the section are those Who act “under color of any statute, ordinance, regulation
custom, or usage, of any State or Territory or the District of Columbia.” 42 U.S.C.

§ 1983 (emphasis added). Thus, section 1983 imposes liability on state and local
officials only, as those are the people Who act under color of state, local, or District
of Columbia laW. r)

Plaintiff has not established that any of her claims fall Within our court’s
subject-matter jurisdiction Accordingly, her motion for reconsideration is

DENIED.
vl§_'rF’J. Wo KI/
Ju ge

IT IS SO ORDERED.